DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 03/02/2021. The amendments filed on
03/02/2021 have been entered. Accordingly, claims 11-20 remain pending, and claims 13-14 and 16-19 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport et al. (US20070260155, hereafter “Rapoport”, cited in the applicants IDS), in view of Sharf (US20040236193).

detecting contact of a first ultrasound transducer with a mother's abdomen based on input from a contact sensor in the first ultrasound transducer (see FIG. 1, [0069-0072] discloses using capacitance to detect contact with the abdomen of the mother);
receiving a first transducer ID from the first ultrasound transducer (105);
correlating the first transducer ID with a first transducer label (“each transducer 16 a -16 c when powered up would first be registered with the monitor 12, e.g., a procedure that stores in the monitor 12 the unique identifier of the transducer that the monitor is wireless coupled to” [0081]);
measuring a first heart rate based on output of an ultrasound device in the first ultrasound transducer (16 a, “Together, transducers 16 a and 16 c comprise a transducer system for capturing acoustic energy that can include the fetal heart signal and with the analysis described in FIGS. 4 and 5 can produce an audible and acoustic signal of the fetal heart from which the fetal condition can be ascertained” [0075]);
displaying a first heart rate indicator on a display device in association with the first transducer label (“Referring to FIG. 3, the monitor 12 includes an interface 36 that interfaces the monitor 12 to the transducers 16 a-16 c. The interface 36 here is shown to include channels 36 a-36 c for transducers 16 a-16 c, respectively. Each channel 36 a-36 c includes a receiver 40 (if the monitor is a wireless version) or an analog signal interface (not shown) to cables (not shown) from the transducer, if the monitor 12 is a wire-connected version” [0042]); but does not explicitly disclose identifying a first position of the first ultrasound transducer in at least a two-
However, in the same field of endeavor, Sharf teaches identifying a first position of the first ultrasound transducer in at least a two-dimensional plane (“the locations and orientations are made relative to a base location, for example, that of transmitter 204. However, this is not essential. Possibly, the cervical probes are used as a reference for themselves, since, at least in some parts of the birth process, they remain in a plane” [0126]); and
displaying the first transducer label on an abdomen image based on the first position (“each transducer transmits a set of frequencies, which encode ID information” [0009] and “displaying a relative position of said at least one cervical transponder and said at least one fetal transponder” [0057]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Rapoport with identifying a first position of the first ultrasound transducer in at least a two-dimensional plane; and displaying the first transducer label on an abdomen image based on the first position taught by Sharf in order to provide the relative location of the image generated by the imager and the signals generated by the probes, can be reconstructed ([0118] of Sharf).
Regarding claim 12, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses further comprising:
detecting connection of a second ultrasound transducer to the mother's abdomen based on input from a sensor in the second ultrasound transducer ([0069-0072] discloses using capacitance to detect contact with the abdomen of the mother);

correlating the second transducer ID with a second transducer label (FIG. 3, [0042]);
measuring a second heart rate based on output of an ultrasound device in the second ultrasound transducer (“receiving, over a second channel, a second signal representative of acoustic energy including a fetal heart beat” claim 16);
displaying a second heart rate indicator on a display device in association with the second transducer label ([0009] displaying fetal heartbeat); and specifically, Sharf identifying a second position of the second ultrasound transducer (“determining a position of at least one cervical transponder relative to a transmitter” [0054] and [0127] disclosing the position can be updated) in the two-dimensional plane (“the information provided about a transponder can be 1, 2, 3, 4, 5, or 6 dimensional information, selected from positional and/or orientation information” [0189]); and
displaying the second transducer label on the abdomen image based on the second position (“displaying a relative position of said at least one cervical transponder and said at least one fetal transponder. Optionally, the method comprises determining and displaying a relative orientation of said transponders” [0057]).
Regarding claim 13, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses wherein the step of identifying the first position includes measuring first position information of the first ultrasound transducer with a position sensor in the first ultrasound transducer (“displaying a relative position of said at least one cervical transponder and said at least one fetal transponder. Optionally, the method comprises determining and displaying a relative orientation of said transponders.” [0057]), and 
Regarding claim 14, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses wherein the step of identifying the second position includes measuring second position information of the second ultrasound transducer with a position sensor in the second ultrasound transducer, and determining the second position with respect to the two dimensional plane based on at least the first position information and the second position information (“controller 212 determines which transponders work as a set together using an identification signal of the transponders or based on similar reception properties of several signals, for example, temporal clustering or amplitude similarity. In general, controller 212 may reject some measurements and/or apply smoothing, for example, erroneous signals or single unexpected valued signals” [0095]).
Regarding claim 15, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, discloses further comprising automatically generating the abdomen image with the first transducer label and the second transducer label positioned thereon based on the first position and the second position (FIGS. 1-2 “controller 212 and optionally display 214 (e.g., visual and/or acoustic) are worn on a belt, which may include transmitter 204 and receiver 206. Controller 212 may include software for guiding a patient in a calibration or testing process. In an exemplary embodiment of the invention, display 214 shows 
Regarding claim 16, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the transducer tracking module is further executable to associate the transducer ID for each of the first and second ultrasound transducers with the respective transducer label based on the first position and the second position (“each transducer includes a unique device identifier code 105. In operation, each transducer 16 a -16 c when powered up would first be registered with the monitor 12, e.g., a procedure that stores in the monitor 12 the unique identifier of the transducer that the monitor is wireless coupled to. Each time the transducer sends data to the monitor, the transducer includes the transducer identifier, so that the monitor would be certain that it is processing data from the correct transducer, registered for that monitor, and not from transducers registered with a different monitor and on a different patient” [0081]).
Regarding claim 17, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the first ultrasound transducer includes a first illumination device illuminable in at least two different colors, the second ultrasound transducer includes a second illumination device illuminable in the at least two different colors, and wherein the method further comprises (“The circuitry also includes LEDS, here three being shown that light up to indicate various statuses of the transducer” [0082]):

controlling the second illumination device to illuminate in a different one of the at least two different colors based on the second transducer label (“For instance, using the situation of wireless transducers, the three LEDS, one red, one yellow and one green, can be used to indicate the statuses of respectively, “failure”, e.g., of a battery, as shown or by failing to receive any output signal from the transmitter; “ready but not registered” by sensing a signal from the transmitter, which would be in that case a transceiver, which would receive a signal back from the monitor indicating that it is registered with the monitor; and “working” by sensing the output the transmitter” [0082]).
Regarding claim 18, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the first ultrasound transducer includes at least one capacitive sensor ([0069-0072]), the method further comprising:
detecting that a capacitance measured by the capacitive sensor ([0069-0071]); and
generating a probe off alert in association with the first transducer label for the respective ultrasound transducer (“using the situation of wireless transducers, the three LEDS, one red, one 
Regarding claim 19, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses wherein the step of detecting connection of the first ultrasound transducer to the mother's abdomen includes determining that all of the at least one capacitive sensors in the first ultrasound transducer measure less than a threshold capacitance (varying capacitance includes lower than a threshold [0152] and “Optimal positioning of transmitter 204 may also be accuracy related, for example it may include determining locations for which an error is minimal or below a threshold” [0100]).
Regarding claim 20, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses further comprising:

wherein the first position is identified based on the user input (“(f) handling input from one or more input interfaces 218” [0087]).
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 11 have been fully considered but they are not persuasive. 
Applicant argues in fourth paragraphs page 9-first paragraph, page 10:

“I. The citied combination of references fails to teach or suggest each and every feature of independent claim 11.
The Applicant respectfully asserts that combination of Rapoport and Sharf fails to disclose or suggest a "identifying a first position of the first ultrasound transducer ... and displaying the first transducer label on an abdomen image based on the first position," as claimed. As noted in the Office Action, Rapoport does not disclose identifying or displaying the positions of any ultrasound transducers. The Applicant agrees since the system of Rapoport does not include any ultrasound transducers. Instead, the Office Action relies on Sharf as teaching this feature. Specifically, the Office Action asserts that Sharf's system for monitoring the positions of internal probes 202 teaches the claimed steps for identifying and the position of the first ultrasound transducer. However, the probes 202 of Sharf are only configured as transducers that respond to interrogation from a transmitter 204. These probes 202 do not include any ultrasound generating components. Independent claim 11, specifically requires the identification of the position of an ultrasound transducer, not just the position of any probe. Although Sharf does mention use of an ultrasonic imager to reconstruct the locations of the probes, it does not disclose or suggest identifying and displaying the position of the ultrasonic transducer itself on an abdomen image. Further, Sharf is completely silent regarding the use of an ultrasound transducer to measure a heart rate. Therefore the disclosure of Sharf cannot be interpreted as  (emphasis added).

In response, the examiner points out that the current language of claim 11 does not require any “ultrasound generating components” nor requires the “identifying” the “position of the ultrasonic transducer itself” be “on an abdomen image”, merely the “identifying” be in “at least a two-dimensional plane”. Further, as the rejection has been made under 35 USC 103, Sharf is not required to teach each and every limitation of the claim, including regarding measuring the heart rate, as the limitation was already disclosed by Rapoport. Therefore, based on the above statements, the applicant’s argument applicant’s argument that “the  disclosure  of  Sharf  cannot  be  interpreted  as  teaching  or  suggesting” is moot.
Applicant argues in the second paragraph of page 10:
“Furthermore, the cited combination of references fails to disclose or suggest "detecting contact of a first ultrasound transducer with a mother's abdomen based on input from a contact sensor in the first ultrasound transducer," as claimed. The Office Action asserts that a contact sensor is taught by paragraphs [0069]-[0072] of the Rapoport references. However, the cited portion of Rapoport describes the piezoelectric film and materials within the ultrasonic probes 16 and how they can be used to detect naturally produced acoustic signal from the patient. Although paragraph [0072] describes how a sensor 16 may be placed on the skin of a patient, it does not mention any contact sensors. In fact, Rapoport is completely silent regarding any sensors configured to detect contact between two objects. Although, paragraph [0136] of Sharf does mention the possibility of a contact sensor patch 406, this does not satisfy the requirements of claim 11. Sharf only describes the contact sensor as being positioned on one of the probes 202 located within a mother's body so the sensor patch can detect passage of fetus against the probe 202. Independent claim 11 specifically requires that the contact sensor is part of the first ultrasound transducer, and that it be configured to detect contact between the first ultrasound transducer and a mother's abdomen. Accordingly, the disclosures of Rapoport and Sharf cannot be interpreted as teaching or suggesting the claimed steps for detecting contact between an ultrasound transducer and a patient's abdomen” (emphasis added).

In response the examiner points out that the current language of claim 11 does not require “any sensors” which are “configured to detect contact between two objects”. If the 
Further, in regards to the contact sensor disclosure of Rapoport, in addition the paragraphs [0069-0072] referenced in the rejection above, applicant is also directed to additional support, but not limited to, disclosure in paragraphs [0054] “Transducer 16 c is a relatively small, self-adhering, device that, in some implementations, is wireless. Transducer 16 c is attached to the epidermis of the maternal abdomen, via a layer of an adhesive, e.g., an adhesive tape 61, in particular a double-sided adhesive, which in addition to providing for attachment of the transducer 16 c to the epidermis also provides acoustic impedance matching between the epidermis and a piezoelectric membrane that detects acoustic energy in the transducer. The transducer 16 c captures acoustic energy that emanates from the maternal abdomen through the uterus” (emphasis added) and [0060] “the adhesive tape 61 secures the polymer membrane to the transducer 16 a, holding one major surface of the polymer, e.g., the outer surface of the polymer, while permitting the other major surface of the polymer 68 to be free to vibrate in the cavity 65 of the transducer. The adhesive tape 61, as discussed above, provides acoustic coupling between the polymer 68 and the maternal abdomen. In some embodiments, material can be interposed between the tape and the polymer membrane for additional acoustic impedance matching. Here the tape 69 provides acoustic impedance matching, while securing the polymer 68 to the transducer 16 c and also securing the transducer 16 c to the abdomen of the patient” (emphasis added).
Applicant argues in the final paragraph, page 10 – first paragraph, page 11:

II. One skilled in the art would not be motivated to modify the system of Rapoport in view of Sharf.
In rejecting independent claim 11, the Office Action asserts that both Rapoport and Sharf disclose ultrasound monitoring systems, and that it would have been obvious to modify the system of Rapoport to include the probe location monitoring system of Sharf "in order to provide the relative location of the image generated by the imager and the signals generated by the probes.
However, the sensors of the Rapoport reference are only configured to passively monitor heart rates and other parameters. Rapoport does not describe any need or advantage to display the precise location of these passive sensors. While the system of Sharf is configured to determine the locations of its probes, it does so in service of an entirely different objective than the system of Rapoport. Neither reference explicitly or implicitly discloses the possibility of incorporating any features of the other system, nor do they discuss identifying the position of any ultrasound transducers. It is only in view of the present application that one skilled in the art would be motivated to monitor and display the positions of heart rate measuring ultrasound transducers positioned externally on a mother's abdomen” (emphasis added).

In response the examiner points out that the current language of claim 11 does not require “incorporating any features of the other system,” nor require or recite any purported aim or function indicating “any need or advantage to display the precise location” of the ultrasound transducer. If the applicant wishes for the claim to be read on language included in the applicant’s argument, the applicant should amend the claim to include the language as stated in applicants response in addition to language clarifying what the applicant is means to impart with stating “the other system”, as it is unclear and a “system” is not recited in the claim.
In contrary to applicant’s assertion that there is no “any need or advantage to display the precise location of these passive sensors” disclosed by Rapoport, further, there has been no such assertion or state made in the rejected claim which makes reference to “any need or advantage to display the precise location of these passive sensors”. 
In response to the applicant’s assertion that “Neither reference explicitly or implicitly discloses the possibility of incorporating any features of the other system”, where the applicant the other system”, applicant is directed to [0020-0021] of Rapoport which discloses “…The monitor avoids blackout periods, e.g., the potentially most dangerous window of time during labor since the monitor in the wired and especially the wireless form allows for constant monitoring. Accurate, wireless monitoring system aids in decreasing labor time by increasing the potential mobility of the patient, thus making the resources in a labor-and-delivery unit more available...This permits sophisticated and accurate fetal signal processing to be employed in the monitor at a relatively low cost. The monitor allows for maternal ambulation during labor, providing a number of potential benefits” (emphasis added) and to [0038] “The multiple acoustic transducer 16 c care deployed for fetal detection and arranged about the maximal fetal acoustic energy. This is a noise reduction technique that can be used in cases where it is difficult to sense the fetal heartbeat (e.g., in the case of an overweight pregnant woman or underweight fetus) extra fetal sensors can be deployed to boost the strength of the fetal signal. Furthermore, 3 or more fetal sensors can be used to triangulate the position of the fetal heart. This localization information can be used by doctors and technicians during labor and delivery [indicative of monitoring the birthing process” (emphasis added), and also see Sharf which discloses “a mapping table is provided, for example based on initial positioning of probe, that relates probe location and cervix dilation. This table may be generated, for example, by measuring manually and using system 200, on a group of test subjects” [0121], “In an exemplary embodiment of the invention, the effacement and/or dilation of cervix 108 are tracked [via sensors], for example, to generate a distortion map of cervix 108. Generating such a map may also make it desirable to use additional probes, for example, four, five, six or more 
Applicant argues in the second paragraph of page 11:

“Furthermore, the Applicant respectfully asserts that one skilled in the art would not be motivated to modify the system of Rapoport to include any ultrasound transducers. The system Rapoport is a passive monitoring system that was specifically designed to overcome limitations of prior ultrasound monitoring systems. For example, paragraphs [0002]-[0005] of Rapoport describes various disadvantages and limitations of existing ultrasound monitoring systems. The use of passive acoustic sensors in Rapoport is specifically intended to avoid these issues in previous ultrasound sensors. Any introduction of ultrasound transducers to the system of Rapoport would undermine its core functionality as a passive acoustic sensor. Ultrasonic energy emitted from an ultrasound transducer would interfere with the acoustic sensors' ability to passively detect heart rates. Such a modification would render Rapoport unsatisfactory for its intended purpose (as prohibited by MPEP 2143.0l(V)) and would require a substantial redesign to function as intended (as prohibited by MPEP 2143.0l(VI)). Accordingly, on of skill in the art would not be motivated to modify Rapoport as described in the Office Action” (emphasis added).

In response, examiner notes that there is no disclosure in [0002-0005] of Rapoport that is in contradiction to disclosed subject matter of Sharf. Paragraphs [0002-0005] of Rapoport makes reference to a “typical” technique that is “Doppler-based”, which “lack of specificity for detecting fetal heart tones” in the case of “maternal tachycardia”, as “the operator may not be able to differentiate whether the transducer is detecting the fetal or maternal signal”, and also makes referenced to “blackout” periods in “fetal monitoring” which occur “during which medical personnel do not receive data from monitors that monitor the fetus” in the case of “during transition periods, e.g., moving from a delivery room to an operating room for an 
However, none of the above disclosed subject matter of Rapoport is in contradiction with the disclosure of Sharf. Specifically, the subject matter disclosed by Sharf is not Doppler-based, is wireless, and uses an adhesive to attach the transduce probes that “may be attached to a cervix of a mother before a due date” and the “positioning of the probes may then vary over a normal vertex birth, so as to not interfere with the various assistance methods”, see, but not limited to, [0098], [0143], [0179-0191].
Finally, in response to applicant’s assertion “Any introduction of ultrasound transducers to the system of Rapoport would undermine its core functionality as a passive acoustic sensor”, as noted above, Rapaport is referring to Doppler-based ultrasound techniques and use of expensive crystal-based transducers, see as indicated above and [0019]. The applicant is also directed, but not limited, to [0010], [0083] which disclose “The device includes a pair of acoustic transducers each comprising a polymer that exhibits piezoelectric properties, and which converts acoustic energy into the first and second signals. The device includes three acoustic transducers each comprising a polymer that exhibits piezoelectric properties, and which converts acoustic energy into the first, second and third signals…”, “the high impedance amplifier 102 is used to interface with the polymer sheet 68. Since the polymer sheet 68 is capacitive in nature, a high input impedance amplifier is used to amplify the voltage potential crystalline structure and a net polarization”, see [0068-0071. 
Doppler is not employed by Sharf, as previously stated, and the transducer is not limited to a crystal-type transducer, see [0147], [0153]; and please also see [0152] which discloses “a coupling capacitor C 1 is connected to a resonance circuit composed of C2 and L. This circuit is tuned to a preferred frequency F+nΔf, optionally taking into account the electrical properties of the rest of the probe (e.g., the capacitance of a piezo-electric detector)”.
	As a preliminary matter, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)) .
Therefore, the claims remain rejected and the rejection is made final. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
/A.S./Examiner, Art Unit 3793